           Case: 5:19-cv-02542-SL Doc #: 1 Filed: 10/30/19 1 of 5. PageID #: 1




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

__________________________________________
                                          )                 Chapter 11
In re:                                    )
                                          )                 Case No. 18-50757
                                     1
FIRSTENERGY SOLUTIONS CORP., et al.,      )
                                          )
                                          )                 Hon. Judge Alan M. Koschik
                  Debtors.                )
__________________________________________)


                      NOTICE OF APPEAL UNDER 11 U.S.C. § 158(a)(1)
                           AND STATEMENT OF ELECTION


Part 1: Identify the appellant

1.     Name(s) of appellant(s): Federal Energy Regulatory Commission

2.     Position of appellant(s) in the adversary proceeding or bankruptcy case that is the subject

of this appeal:

□ Plaintiff

□ Defendant

■ Other (describe):   Interested party




       1
          The Debtors in these jointly administered Chapter 11 cases, along with the last four
digits of each Debtor’s federal tax identification number, are: FE Aircraft Leasing Corp. (9245),
Case No. 18-50759; FirstEnergy Generation, LLC (0561), Case No. 18-50762; FirstEnergy
Generation Mansfield Unit 1 Corp. (5914), Case No. 18-50763; FirstEnergy Nuclear Generation,
LLC (6394), Case No. 18-50760; FirstEnergy Nuclear Operating Company (1483), Case No. 18-
50761; FirstEnergy Solutions Corp. (0186), Norton Energy Storage L.L.C. (6928), Case No. 18-
50764.




18-50757-amk      Doc 3322      FILED 10/29/19      ENTERED 10/29/19 15:29:00           Page 1 of 5
          Case: 5:19-cv-02542-SL Doc #: 1 Filed: 10/30/19 2 of 5. PageID #: 2




Part 2: Identify the subject of this appeal

1.     Describe the judgment, order, or decree appealed from: Order Confirming the Eighth

Amended Joint Plan of Reorganization of FirstEnergy Solutions Corp., Et Al., Pursuant to Chapter

11 of the Bankruptcy Code (“Confirmation Order”)_____________________________________

2.     State the date on which the judgment, order, or decree was entered: The Confirmation

Order was entered on October 16, 2019. The Confirmation Order states that it is a final order and

the period in which a notice of appeal must be filed commences upon entry of the order.________

Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names,

addresses, and telephone numbers of their attorneys (attach additional pages if necessary):

                     Party                                             Attorneys
 APPELLANT                                           FEDERAL ENERGY REGULATORY
 Federal Energy Regulatory Commission                COMMISSION
                                                     David L. Morenoff
                                                     John Lee Shepherd, Jr.
                                                     Robert H. Solomon
                                                     Carol J. Banta
                                                     Susanna Y. Chu
                                                     Mary Ellen Stefanou
                                                     888 First St., NE
                                                     Washington, DC 20426
                                                     Telephone: (202) 502-8464




                                                 2




18-50757-amk      Doc 3322     FILED 10/29/19         ENTERED 10/29/19 15:29:00         Page 2 of 5
          Case: 5:19-cv-02542-SL Doc #: 1 Filed: 10/30/19 3 of 5. PageID #: 3




                     Party                                            Attorneys
 APPELLEE                                            BROUSE MCDOWELL LPA
 FirstEnergy Solutions Corp., as debtor and          Marc B. Merklin
 debtor-in-possession                                John C. Fairweather
                                                     Lisa S. DelGrosso
                                                     Kate M. Bradley
                                                     388 South Main Street, Suite 500
                                                     Akron, OH 44311

                                                     AKIN GUMP STRAUSS HAUER & FELD
                                                     LLP
                                                     Ira Dizengoff
                                                     David Zensky
                                                     Abid Qureshi
                                                     Lisa Beckerman
                                                     Brian Carney
                                                     Brad Kahn
                                                     One Bryant Park
                                                     New York, New York 10036

                                                     AKIN GUMP STRAUSS HAUER & FELD
                                                     LLP
                                                     Scott Alberino
                                                     David Applebaum
                                                     Todd Brecher
                                                     Kate Doorley
                                                     1333 New Hampshire Avenue, N.W.
                                                     Washington, D.C. 20036


Part 4: Optional election to have appeal heard by District Court (applicable only in
certain districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate
Panel will hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the
appeal heard by the United States District Court. If an appellant filing this notice wishes to have
the appeal heard by the United States District Court, check below. Do not check the box if the
appellant wishes the Bankruptcy Appellate Panel to hear the appeal.

■      Appellant(s) elect to have the appeal heard by the United States District Court rather than
       by the Bankruptcy Appellate Panel.




                                                 3




18-50757-amk      Doc 3322      FILED 10/29/19        ENTERED 10/29/19 15:29:00          Page 3 of 5
         Case: 5:19-cv-02542-SL Doc #: 1 Filed: 10/30/19 4 of 5. PageID #: 4




 Dated: October 29, 2019                     Respectfully Submitted,

 John Lee Shepherd, Jr.                      David L. Morenoff
 Director of Legal Policy                    Deputy General Counsel

 Mary Ellen Stefanou                         Robert H. Solomon
 Attorney                                    Solicitor

                                             Carol J. Banta
                                             Senior Attorney

                                             /s/ Susanna Y. Chu
                                             Susanna Y. Chu
                                             Attorney

                                             Federal Energy Regulatory Commission
                                             888 First St. NE
                                             Washington, DC 20426
                                             Tel.: (202) 502-8464
                                             Fax: (202) 273-0901
                                             Susanna.Chu@ferc.gov

                                             ATTORNEYS FOR THE FEDERAL ENERGY
                                             REGULATORY COMMISSION




                                         4




18-50757-amk     Doc 3322   FILED 10/29/19    ENTERED 10/29/19 15:29:00       Page 4 of 5
         Case: 5:19-cv-02542-SL Doc #: 1 Filed: 10/30/19 5 of 5. PageID #: 5




                                CERTIFICATE OF SERVICE


       I hereby certify that, on October 29, 2019, I electronically filed the foregoing Notice of

Appeal under 11 U.S.C. 158(a)(1) and Statement of Election with the Clerk of the Court by using

the CM/ECF system, which will send a notice of electronic filing to all CM/ECF participants.



                                                     /s/ Susanna Y. Chu
                                                     Susanna Y. Chu
                                                     Federal Energy Regulatory Commission
                                                     888 First St. NE
                                                     Washington, DC 20426
                                                     Tel.: (202) 502-8464
                                                     Fax: (202) 273-0901




18-50757-amk      Doc 3322     FILED 10/29/19       ENTERED 10/29/19 15:29:00            Page 5 of 5
